Citation Nr: 0701989	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-14 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the veteran's claim of 
entitlement to a rating in excess of 20 percent.  The veteran 
perfected a timely appeal of this determination to the Board.  
The matter has since been transferred to the RO in 
Philadelphia, Pennsylvania.


FINDING OF FACT

The veteran's back disability is not characterized by 
"severe" limitation of motion or strain, the evidence has 
not demonstrated forward flexion of the thoracolumbar spine 
at 30 degrees or less, and there is no evidence that the 
veteran has intervertebral disc syndrome with recurring 
attacks with intermittent relief or incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991, 2002); 38 C.F.R. §§ 3.321(b)(1) 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (1999, 
2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

In this case, the claim was adjudicated in a December 2001 
rating decision, and thus, VA satisfied its duty to notify by 
means of November 2003 and April 2006 letters from the AOJ to 
the veteran, which together informed him of what evidence was 
required to substantiate his claim, including what was 
required to establish an effective date, and of his and the 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated in a July 2006 supplemental statement 
of the case.  Thus, the Board determines that any defect 
concerning the timing of the VCAA notice requirements was 
harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, several VA compensation examinations, and 
written statements by the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Factual Background

In the instant case, the veteran has been afforded a number 
of VA lumbar spinal examinations during the appeal period.

On March 1999 examination, the veteran had tenderness at the 
lower lumbar level from L-3 to the lumbosacral junction and 
adjacent paravertebral muscles.  He was noted to have had 40 
degrees of true lumbar flexion, 5 degrees of hyperextension, 
and 15 degrees of lateral bending bilaterally.  The veteran 
was also found to have mild scoliosis, a neurologic lower 
extremity revealing the patellar and Achilles reflexes 
symmetrically reactive with no atrophy in the lower 
extremities and no symptoms on manual stress testing with 
good strength.  The veteran was able to straight leg raise 90 
degrees with no clonus.  He was diagnosed with chronic lumbar 
strain and sprain/discogenic lumbar spondylosis, and 
scoliosis/degenerative joint disease.  It was also noted that 
the veteran was having a CT scan of the lower three lumbar 
disks to investigate for degenerative joint disease and disk 
bulge, that he was having a scoliosis study, and that he had 
functional problems affecting the lumbar spine resulting in 
infatiguability, lack of endurance, and weakness.

On July 2000 VA examination, the veteran was noted to have: 
normal station and gait; thoracic spine with an obvious 
scoliosis in the lower thoracic area; 75 degrees flexion of 
the thoracolumbosacral spine; 15 degrees extension; 15 
degrees of bending to the right; and 20 degrees of bending to 
the left.  He reported some discomfort with motion, and there 
was mild tenderness in the mid-thoracic area and in the right 
and left mid-lumbar paraspinal areas.  Also noted was intact 
sensation throughout both upper extremities, muscle strength 
testing showing a diffuse weakness of the intrinsic muscles 
of both hands about equally, with an overall grade at about 
4/5, and remainder of muscle groups of the upper extremities 
within normal limits on muscle strength testing.  The veteran 
was diagnosed as having moderate degree mid to lower thoracic 
scoliosis convex to the left, of long duration, chronic 
thoracic and lumbar strain, intermittent, and upper extremity 
weakness, cause undetermined.  It was noted that the 
veteran's conditions would cause minor impairment of function 
in stressful use of the lower back and upper extremities.

On August 2001 reexamination by the July 2000 VA examiner, 
the veteran was found to have no change in his conditions.

On December 2003 VA examination, the veteran was noted to 
have tenderness at the lower lumbar level from L2 to the 
lumbosacral junction and adjacent paravertebral muscles.  
Forward flexion was 80 degrees, hyperextension was 5 degrees, 
lateral flexion was 15 degrees, and rotation was 15 degrees.  
A CT scan of the L-spine revealed a small bulging disc at L3-
L4.  Examination of the thoracic spine revealed paraspinal 
muscle spasm and deformity.  Examination of the lower 
extremities revealed the absence of motor atrophy, motor 
strength 5/5, patellar and Achilles reflexes symmetrically 
reactive and normal, straight leg raising test 90 degrees, 
and no clonus found.  Examination of the upper extremities 
revealed the absence of weakness of the muscles, no atrophy 
noted, biceps and triceps reflexes were normal, no muscle 
atrophy, vibratory sense absent at toes and decreased at the 
ankles, vibratory sense normal in the upper extremities.  X-
ray of the thoracic spine revealed moderate scoliosis of the 
mid thoracic spine with convexity to the left and minimal 
scoliosis of the lumbar spine with convexity to the right.  A 
CT of the lumbar spine revealed a small bulging disc at L3-L-
4.

On VA February 2006 VA examination, the veteran was noted to 
have normal gait with no assistive devices for walking, motor 
strength full in the upper and lower extremity joints, 
sensation grossly intact to light touch, and deep tendon 
reflexes that were asymmetrical throughout.

On May 2006 outpatient VA examination, the veteran had 
forward flexion of 45 degrees with no pain complaints, just a 
few degrees of extension with complaints of pain, bilateral 
lateral flexion of 0 to 10 degrees, and bilateral rotation 0 
to 15 degrees.  The examiner noted that there would be some 
decrease in range due to pain with repetitive use and during 
times of flare-ups, but that it was not possible to quantify 
the exact limitation in degrees.  It was also noted that the 
veteran reported having an incapacitating episode in December 
2005 and bed rest was recommended for approximately three 
days.  Sensation testing revealed some inconsistencies, with 
subjective complaints of some decrease in sensation with 
light touch along the bilateral lateral calves, muscle 
stretch reflexes decreased in bilateral lower extremities, 
Lasegue's sign negative, and Waddell's negative.  A 
functional assessment of the veteran revealed that he was 
independent with walking, driving activities of daily living, 
and his occupation.  It was noted that the veteran stated 
that he did need help with dressing during times of flare-
ups, that he worked part-time as a barber, and that he 
complained of increased pain with any type of house or yard 
work.  The veteran was diagnosed as having chronic low back 
pain and lumbar radiculopathy.  The veteran had evidence of 
degenerative disk disease/degenerative joint disease, lumbar 
spine.  X-ray reports documented spondylolysis, on the left 
at the fifth lumbar vertebra, without significant 
spondylolisthesis.

III.  Law and Regulations

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for his lumbosacral strain.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5292 for limitation of motion of the 
lumbar spine.  Under the facts of this case, he could also 
have been rated under DC 5295 for lumbosacral strain.  
Beginning September 26, 2003, lumbar strain is rated under DC 
5237 for lumbosacral or cervical strain, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237 
(2006).  The Board will consider all three DCs in evaluating 
the veteran's back disability.

Also, the veteran has argued that he should be rated 
according to the criteria for intervertebral disc syndrome.  
The Board will consider the relevant Diagnostic Codes for 
intervertebral disc syndrome in evaluating the veteran's back 
disability.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate and a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, DC 5292 (1999).

Under the criteria in effect prior to September 26, 2003, a 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  
Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (1999).

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis;

30 percent for forward flexion of the cervical 
spine 15 degrees or less, or favorable ankylosis 
of the entire cervical spine; 

40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

100 percent for unfavorable ankylosis of the 
entire spine.

38 C.F.R. § 4.71a, DC 5237 (2006).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
See id.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

Prior to September 23, 2002, a 20 percent evaluation is 
warranted where intervertebral disc syndrome is moderate with 
recurring attacks; a 40 percent evaluation is warranted where 
the disability is severe with recurring attacks and 
intermittent relief; and a 60 percent evaluation is warranted 
where the disability is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  38 C.F.R. § 4.71a, DC 
5293 (1999).

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

IV.  Analysis

Based on the medical evidence, the Board finds that the 
veteran's back disability does not warrant a disability 
rating in excess of 20 percent.

First, the veteran's back disability is not properly 
characterized as having "severe" limitation of motion under 
DC 5292 (1999) or  "severe" lumbosacral strain under DC 
5295 (1999).

While VA examinations show that the veteran's range of motion 
of the spine has been limited, they do not show that the 
veteran suffers severe limitation.  Forward flexion of the 
veteran's spine was found to be 40 degrees on March 1999 
examination, 75 degrees on June 2000 examination, 80 degrees 
on December 2003 examination, and 45 degrees on May 2006 
examination.  Extension was found to be 5 degrees on March 
1999 examination, 15 degrees on July 2000 examination, 5 
degrees on December 2003 examination, and just a few degrees 
of extension with complaints of pain on May 2006 examination.  
Lateral bending was bilaterally 15 degrees on March 1999 
examination, 15 and 20 degrees on June 2000 examination, 15 
degrees bilaterally on December 2003 examination, and 10 
degrees on May 2006 examination.

Furthermore, the evidence does not demonstrate listing of the 
spine, positive Goldthwaite's sign, or abnormal mobility on 
forced motion.  July 2000 and February 2006 VA examinations 
indicate normal station and gait.  March 1999 and December 
2003 examinations indicate that the veteran was able to 
straight leg raise 90 degrees with no clonus.  No abnormal 
mobility on forced motion was noted on any of the veteran's 
VA examinations.

The Board notes that the veteran was found to have 
degenerative changes in his back.  However, such changes have 
not been productive of severe lumbosacral strain, or severe 
limitation of lumbar motion.

Also, although the veteran's disability is productive of 
functional impairment, it is not productive of severe 
impairment.  On July 2000 examination, was noted that the 
veteran's conditions would cause minor impairment of function 
in stressful use of the lower back and upper extremities.  On 
May 2006 examination, a functional assessment of the veteran 
revealed that he was independent with walking, driving 
activities of daily living, and his occupation, even though 
he stated that during flare-ups, he needed help dressing.  
The veteran also stated that he worked part-time as a barber, 
and complained of increased pain with any type of house or 
yard work.

Second, a disability rating in excess of 20 percent under 
5237 (2006) is also not warranted, as the record does not 
demonstrate that the veteran has forward flexion of the 
thoracolumbar spine at 30 degrees or less.

Finally, a disability rating in excess of 20 percent for 
intervertebral disc syndrome is not warranted under either DC 
5293 (1999) or DC 5243 (2006).  There is no evidence 
demonstrating that the veteran has suffered recurring attacks 
with intermittent relief or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  The only mention of an 
incapacitating episode in the medical record was on May 2006 
examination, where the veteran stated that he suffered an 
incapacitating episode in December 2005 and bed rest was 
recommended for approximately three days.

Therefore, as the Board finds no basis under any Diagnostic 
Code for a disability rating in excess of 20 percent for the 
veteran's back condition, an increased rating is not 
warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
lumbosacral strain so as to warrant assignment of an 
increased rating on an extra-schedular basis.  The Board 
notes that the veteran has claimed that his disability has 
interfered with his employment.  However, as late as May 
2006, the veteran was noted to be independent in pursuing his 
occupation, despite his disability, as a part-time barber.  
Although the veteran's disability may interfere with his job, 
there is no showing that the disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence these factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently rated 20 percent disabling, is denied.


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


